Title: From Thomas Jefferson to William Short, 21 May 1787
From: Jefferson, Thomas
To: Short, William



Dear Sir
On the Canal of Languedoc, approaching Toulouse. May 21. 1787.

The only incalculable part of my journey now drawing to a close, I am able to give you a state of my future motions from which there will probably be no considerable variation, unless any considerable accident happen. I expect to arrive on the days following at the several places named.


May
23.
Bourdeaux



31.
Nantes


June
4.
Lorient



7.
Rennes



8.
Nantes



11.
Tours



13.
Orleans



15.
Paris


As there is a possibility that I may vary my route a little from Lorient, so as to avoid the repassage by Nantes, it will be adviseable to retain at Paris all letters which may arrive there after the 25th. of this month. I have passed through the Canal from it’s entrance into the mediterranean at Cette to this place, and shall be immediately at Toulouse, in  the whole 200 American miles, by water; having employed in examining all it’s details nine days, one of which was spent in making a tour of 40 miles on horseback, among the Montagnes noires, to see the manner in which water has been collected to supply the canal; the other eight on the canal itself. I dismounted my carriage from it’s wheels, placed it on the deck of a light bark, and was thus towed on the canal instead of the post road. That I might be perfectly master of all the delays necessary, I hired a bark to myself by the day, and have made from 20. to 35 miles a day, according to circumstances, always sleeping ashore. Of all the methods of travelling I have ever tried this is the pleasantest. I walk the greater part of the way along the banks of the canal, level, and lined with a double row of trees which furnish shade. When fatigued I take seat in my carriage where, as much at ease as if in my study, I read, write, or observe. My carriage being of glass all round, admits a full view of all the varying scenes thro’ which I am shifted, olives, figs, mulberries, vines, corn and pasture, villages and farms. I have had some days of superb weather, enjoying two parts of the Indian’s wish, cloudless skies and limpid waters: I have had another luxury which he could not wish, since we have driven him from the country of Mockingbirds, a double row of nightingales along the banks of the canal, in full song. This delicious bird gave me another rich treat at Vaucluse. Arriving there a little fatigued I sat down to repose myself at the fountain, which, in a retired hollow of the mountain, gushes out in a stream sufficient to turn 300 mills, the ruins of Petrarch’s chateau perched on a rock 200 feet perpendicular over the fountain, and every tree and bush filled with nightingales in full chorus. I find Mazzei’s observation just that their song is more varied, their tone fuller and stronger here than on the banks of the Seine. It explains to me another circumstance, why there never was a poet North of the Alps, and why there never will be one. A poet is as much the creature of climate as an orange or palm tree. What a bird the nightingale would be in the climates of America! We must colonize him thither. You should not think of returning to America without taking the tour which I have taken, extending it only further South. I intend to propose to Colo. T M Randolph the permitting his eldest son to take it the next spring, and suppose it would be an agreeable and oeconomical circumstance to you both to go together. You should not stop short of the country of Monsr. Pio, to whom be pleased to present me in the most friendly terms, as also to M. Mazzei, the M. de la fayette and Chastellux, maison de  Chaville, two Abbés &c. Desire Frouillé to procure for me immediately le Recueil alphabetique des droits de traites uniformes 4. v. 8vo. printed in 1786, and, as is said, at Lyons. Petit should immediately make them plant the vacant space of the garden in Indian corn in rows 3. feet apart, the plants a foot apart in the row. I finish my page with assurances of the sincere esteem and attachment with which I am dear Sir your affectionate friend & servant,

Th: Jefferson

